UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10/A Amendment No. 2 General Form for Registration of Securities Pursuant to Section 12(b) or (g) of the Securities Exchange Act of 1934 PB Capital International, Inc. (Exact name of registrant as specified in its charter) Delaware 27-0632925 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) c/o Henry Fong 319 Clematis Street, # 703 West Palm Beach, FL (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (561) 514-9042 Send all correspondence to: Henry Fong, President 319 Clematis Street, Suite 703
